243 S.C. 376 (1963)
133 S.E.2d 833
Daisy B. MACK, Administratrix of the Estate of Deborah Ann Mack, Respondent,
v.
FRITO-LAY, INC. and Jack Martin, Appellants.
18145
Supreme Court of South Carolina.
December 18, 1963.
Messrs. Weinberg & Weinberg, of Sumter, for Appellants.
Messrs. W.L. Clifton and R. Kirk McLeod, of Sumter, for Respondent.
*377 December 18, 1963.
PER CURIAM.
This action for wrongful death resulted in a verdict for the defendants. Plaintiff's motion for a new trial upon the ground that the verdict was contrary to the preponderance of the evidence was granted by the court. The defendants appeal and charge error.
This appeal presents no issue for review by this Court under the well settled rule that a trial judge has the authority and duty to grant a new trial when, in his judgment, the verdict of the jury is contrary to the fair preponderance of the evidence, and such order is not appealable. Fuller v. Bailey, 237 S.C. 573, 118 S.E. (2d) 340; Donkle v. Forster, 238 S.C. 90, 119 S.E. (2d) 231; and Lee v. Kirby, S.C. 133 S.E. (2d) 127.
Appeal dismissed.